703 N.W.2d 806 (2005)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Tore Leadeontre PRICE, Defendant-Appellant.
Docket No. 128156, COA No. 258410.
Supreme Court of Michigan.
September 28, 2005.

ORDER
On order of the Court, the application for leave to appeal the January 11, 2005 order of the Court of Appeals is considered and, it appearing to this Court that the case of People v. McKay, 472 Mich. 863, 692 N.W.2d 387 (2005) is pending on appeal before this Court and that the decision in that case may resolve an issue raised in the present application for leave to appeal, we ORDER that the application be held in ABEYANCE pending the decision in that case.
MARILYN J. KELLY, J., states:
While I concur in abeying for People v. McKay, I would also hold this case in abeyance for People v. Drohan, 264 Mich. App. 77, 689 N.W.2d 750 (2004), lv. gtd. 472 Mich. 881, 693 N.W.2d 823 (2005).